                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


BRUCE D. COPELAND                                                  CIVIL ACTION

VERSUS                                                             NO. 18-14142

SAUNDRA B. GRIFFIN                                                 SECTION: M (2)
LESLIE ANN TAYLOR

                                    ORDER & REASONS
       On January 11, 2019, defendant Leslie M. Hampton (“Hampton”), improperly named as

Leslie Ann Taylor, filed a motion to dismiss, which was set for submission on January 31, 2018.1

Local Rule 7.5 of the United States District Court for the Eastern District of Louisiana requires

that a memorandum in opposition to a motion must be filed no later than eight days before the

noticed submission date, which in this instance was January 23, 2019. The Court notes that

plaintiff Bruce D. Copeland (“Copeland”) is proceeding pro se. Although the Court construes

pro se filings liberally, pro se parties are still required to “abide by the rules that govern the

federal courts.” E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014). Copeland has not

filed a memorandum in opposition to the aforementioned motion to dismiss.

       Accordingly, because Hampton’s motion to dismiss is unopposed, and it appearing to the

Court that the motion has merit,

       IT IS ORDERED that Hampton’s motion to dismiss is GRANTED as unopposed, and

Copeland’s claims against her are DISMISSED without prejudice.

       New Orleans, Louisiana, this 28th day of January, 2019.



                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE

       1
           R. Doc. 3.
